DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/21/2022 has been considered by the Examiner.
Specification
The abstract filed 8/8/2022 have been approved by the Examiner.
Therefore, the objection to the abstract set forth in the Office Action of 6/7/2022 is withdrawn.
Claim Objections
Applicant’s amendment to claim 2, filed 8/8/2022, corrects the objection set forth in the Office Action of 6/7/2022.
Conclusion
An updated search and consideration of new art of record did not raise a substantially new question of patentability of claims 1-17.
Therefore, claims 1-17 are allowed for at least the reasons set forth in the Office Action mailed 6/7/2022.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645